EXHIBIT 10.2

 

KEYSIGHT TECHNOLOGIES, INC.

 

2014 Equity and Incentive Compensation Plan

Global Stock Award Agreement

For Standard Awards Granted to Employees

 

Section 1.                                          Grant of Stock Award.  This
Global Stock Award Agreement, including any additional terms for your country in
Appendix A attached hereto (collectively this “Award Agreement”), dated as of
the Grant Date is entered into between Keysight Technologies, Inc. (the
“Company”), and you as an individual (the “Awardee”) who has been granted
Restricted Stock Units (this “Stock Award”) pursuant to the Keysight
Technologies, Inc. 2014 Equity and Incentive Compensation Plan (the “Plan”). 
This Stock Award represents the right to receive                           
shares of the Company’s $0.01 par value voting common stock (“Shares”) subject
to the fulfillment of the conditions set forth below and pursuant to and subject
to the terms and conditions set forth in the Plan.  The Stock Award is an
unfunded and unsecured promise by the Company to deliver Shares in the future. 
Capitalized terms used and not otherwise defined herein are used with the same
meanings as in the Plan.

 

Section 2.                                          Vesting Period.  So long as
Awardee remains an Awardee Eligible to Vest and has not given or been given
notice of termination of his Service, the Stock Award shall vest [INSERT VESTING
SCHEDULE].

 

Section 3.                                          Nontransferability of Stock
Award.  This Stock Award shall not be transferable by Awardee otherwise than by
will or by the laws of descent and distribution.  The terms of this Stock Award
shall be binding on the executors, administrators, heirs and successors of
Awardee.

 

Section 4.                                          Termination of Employment or
Service; Change of Control.

 

(a)                                 General.  Unless otherwise provided in this
Section 4, any unvested Stock Award shall be forfeited immediately upon the date
that Awardee gives or is given notice of termination of his or her Service or
otherwise ceases to be an Awardee Eligible to Vest or, if an Awardee has elected
to defer settlement of the Stock Award, earlier upon the Awardee’s “separation
from service” within the meaning of Section 409A of the Code (the “Termination
Date”) (regardless of the reason for such termination and whether or not later
found invalid or in breach of employment laws in the jurisdiction where Awardee
is employed or the terms of Awardee’s employment agreement, if any).  Unless
otherwise expressly provided in this Award Agreement or determined by the
Administrator or its designee, Awardee’s right to vest in the Stock Award under
the Plan, if any, will terminate as of such Termination Date and will not be
extended by any notice period (e.g., Awardee’s period of Service would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where Awardee is
employed, including, but not limited to statutory law, regulatory law and/or
common law, or the terms of Awardee’s employment agreement, if any); the
Administrator or its designee shall have the exclusive discretion to determine
when Awardee is no longer an Awardee Eligible to Vest for purposes of the Stock
Award grant.

 

--------------------------------------------------------------------------------


 

(b)                                 Awardee’s Death.  Notwithstanding any
provision in the Plan to the contrary, if an Awardee dies while providing
Service or after Awardee’s retirement in accordance with Section 4(d) hereof,
the Stock Award shall immediately vest in full.  The vested portion of the Stock
Award shall be delivered to the executor or administrator of Awardee’s estate
or, if none, to the person(s) entitled to receive the vested Stock Award under
Awardee’s will or the laws of descent or distribution.

 

(c)                                  Awardee’s Disability or Workforce
Management Program Termination.  Notwithstanding any provision in the Plan to
the contrary, if an Awardee terminates Service due to total and permanent
disability or due to participation in the Company’s Workforce Management
Program, the Stock Award shall vest in full; provided, however, that, with
respect to an Awardee who has elected to defer settlement of the Stock Award,
this Section 4(c) shall not apply to any termination of Service during the
12-month period following the later of (i) the Grant Date and (ii) the date of
such deferral election, except upon an Awardee’s “disability” within the meaning
of Section 409A of the Code occurring within such period (in which case such
deferral election shall not be given effect except as permitted under
Section 409A of the Code).

 

(d)                                 Awardee’s Retirement.  Notwithstanding any
provision in the Plan to the contrary, if an Awardee terminates Service due to
retirement in accordance with the applicable local retirement policy (as
determined by the Company), any unvested Stock Award will continue to vest under
the vesting schedule set forth in Section 2 above; provided, however, that, with
respect to an Awardee who has elected to defer settlement of the Stock Award,
this Section 4(d) shall not apply to any termination of Service during the
12-month period following the later of (i) the Grant Date and (ii) the date of
such deferral election.  In addition, except as the Administrator or its
designee shall determine otherwise, if Awardee becomes eligible to retire or
retires in accordance with the applicable local retirement policy, the Stock
Award shall immediately vest as to that portion of the Shares necessary to
satisfy any Tax-Related Items (as described in Section 7 below) in connection
with such eligibility for retirement or retirement and such Shares shall be used
to satisfy such Tax-Related Items (either by withholding in Shares or forcing
the sale of Shares pursuant to the authority in this Award Agreement, at the
Company’s sole discretion); provided, however, that, with respect to an Awardee
who has elected to defer settlement of the Stock Award, this Section 4(d) shall
not apply during the 12-month period following the later of (i) the Grant Date
and (ii) the date of such deferral election.  The Administrator, in its sole
discretion, may amend or eliminate the provisions of this Section 4(d), as it
determines is necessary or advisable in view of applicable local laws or legal
judgments.

 

(e)                                  Change of Control.  In the event of a
Change of Control, the Stock Award shall vest in full immediately prior to the
closing of the transaction; provided, however, that notwithstanding anything set
forth herein or in the Plan, with respect to an Awardee who has elected to defer
settlement of the Stock Award, this Section 4(e) shall apply during the 12-month
period following the later of (i) the Grant Date and (ii) the date of such
deferral election only if such Change of Control qualifies as a change in
control event under Section 409A of the Code (in which case such deferral
election shall not be given effect except as permitted under Section 409A of the
Code).  The foregoing shall not apply where the Stock Award is assumed,
converted or replaced in full by the successor corporation or a parent or
subsidiary of the successor; provided, however, that in the event of a Change of
Control in which one or more of the

 

--------------------------------------------------------------------------------


 

successor or a parent or subsidiary of the successor has issued publicly traded
equity securities, the assumption, conversion, replacement or continuation shall
be made by an entity with publicly traded securities and shall provide that the
holders of such assumed, converted, replaced or continued Stock Awards shall be
able to acquire such publicly traded securities.

 

Section 5.                                          Settlement of Stock Award.
 To the extent an Awardee has not elected to defer settlement of the Stock
Award, except as provided in the following sentence, the Stock Award shall be
settled in Shares on the earlier of (a) the dates that the Stock Award vests in
accordance with Section 2 hereof or (b) the events set forth in Section 4(b),
(c) or (e) hereof.  If Awardee terminates Service due to retirement in
accordance with Section 4(d) (or, in the case of an Awardee subject to U.S.
taxation, it is possible for the Awardee to terminate Service due to retirement
in accordance with Section 4(d) during the vesting period described in
Section 2), the Stock Award shall be settled in Shares on the normal vesting
dates set forth in Section 2 above, subject to the accelerated vesting of a
portion of the Stock Award as set forth in Section 4(d) above, which constitute
fixed payment dates for purposes of Section 409A of the Code, or if earlier,
upon a Change of Control pursuant to Section 4(e) hereof.  To the extent an
Awardee has elected to defer settlement of the Stock Award, the vested portion
of the Stock Award shall be settled in Shares on the payment date elected by
Awardee which shall be either (a) the Awardee’s “separation from service” as
defined by Section 409A of the Code (in which case settlement shall occur within
15 days after the 6-month anniversary of such separation (or, if earlier, within
15 days after the Awardee’s death) or (b) the first business day of the calendar
year following such anniversary year of the Awardee’s Separation from Service as
timely elected by the Awardee in accordance with procedures approved by the
Committee.

 

Section 6.                                          Restrictions on Issuance of
Shares of Common Stock.  The Company shall not be obligated to issue any Shares
pursuant to this Stock Award unless the Shares are at that time effectively
registered or exempt from registration under the U.S. Securities Act of 1933, as
amended, and as applicable, local laws.  Further, notwithstanding anything to
the contrary herein, the Company shall not be obligated to issue any Shares
pursuant to this Stock Award if such issuance violates or is not in compliance
with any Applicable Laws.

 

Section 7.                                          Responsibility for Taxes. 
Awardee acknowledges that, regardless of any action taken by the Company or, if
different, the entity to which Awardee is providing Service (the “Employer”) the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to Awardee’s
participation in the Plan and legally applicable to Awardee (“Tax-Related
Items”), is and remains Awardee’s responsibility and may exceed any amount
withheld by the Company or the Employer.  Awardee further acknowledges that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Stock Award, including, but not limited to, the grant, vesting or
settlement of the Stock Award, the subsequent sale of Shares acquired pursuant
to such settlement and the receipt of any dividends or other distributions; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Stock Award to reduce or eliminate Awardee’s
liability for Tax-Related Items or achieve any particular tax result.  Further,
if Awardee is subject to Tax-Related Items in more than one jurisdiction between
the Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, Awardee

 

--------------------------------------------------------------------------------


 

acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

 

Awardee authorizes the Company and/or the Employer to, in the sole discretion of
the Company and/or the Employer, withhold all applicable Tax-Related Items
legally payable by Awardee from Awardee’s wages or other cash compensation paid
to Awardee by the Company and/or the Employer, within legal limits, or from
proceeds of the sale of Shares.  Alternatively, or in addition, if permissible
under local law, the Company may in its sole discretion (1) sell or arrange for
the sale of Shares that Awardee acquires to meet the withholding obligation for
Tax-Related Items (on Awardee’s behalf pursuant to this authorization), and/or
(2) withhold in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum withholding amount.  Notwithstanding the
foregoing, if Awardee is an officer of the Company within the meaning of the
Exchange Act, then the Company will withhold in Shares unless the use of such
withholding method is not practicable under applicable tax or securities laws or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods
(1) and (2) above.

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Awardee will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.  If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes,
Awardee is deemed to have been issued the full number of Shares subject to the
vested Stock Award, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.

 

Finally, Awardee agrees to pay to the Company or the Employer, any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Awardee’s participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if Awardee fails to
comply with Awardee’s obligations in connection with the Tax-Related Items.

 

Section 8.                                          Adjustment.  The number of
Shares subject to this Stock Award and the price per Share, if any, of such
Shares may be adjusted by the Company from time to time pursuant to the Plan.

 

Section 9.                                          Nature of Award.  In
accepting the grant of this Stock Award, Awardee acknowledges, understands and
agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, to the extent permitted by
the Plan;

 

(b)                                 the grant of the Stock Award is voluntary
and occasional and does not create any contractual or other right to receive
future grants of Stock Awards, or benefits in lieu of Stock Awards, even if
Stock Awards have been granted in the past;

 

--------------------------------------------------------------------------------


 

(c)                                  all decisions with respect to future Stock
Award or other grants, if any, will be at the sole discretion of the Company;

 

(d)                                 the Stock Award grant and Awardee’s
participation in the Plan shall not create a right to provide Service or be
interpreted as forming an employment or services contract with the Company, the
Employer or any Subsidiary or Affiliate and shall not interfere with the ability
of the Company, the Employer or any Subsidiary or Affiliate, as applicable, to
terminate Awardee’s Service;

 

(e)                                  Awardee is voluntarily participating in the
Plan;

 

(f)                                   the Stock Award and the Shares subject to
the Stock Award are not intended to replace any pension rights or compensation;

 

(g)                                  the Stock Award and the Shares subject to
the Stock Award, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, profit-sharing payments, pension, retirement or welfare
benefits or similar payments;

 

(h)                                 the future value of the underlying Shares is
unknown, indeterminable and cannot be predicted with certainty, the Company
makes no representation regarding such future value and neither the Company, the
Employer nor any Subsidiary or Affiliate is responsible for any decrease in
value or any foreign exchange fluctuations between Awardee’s local currency and
the United States Dollar that may affect such value;

 

(i)                                     this Award Agreement is between Awardee
and the Company, and that the Employer (if different) is not a party to this
Award Agreement;

 

(j)                                    in consideration of the grant of the
Stock Award to which Awardee is otherwise not entitled, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Stock Award
resulting from the termination of Awardee’s Service (for any reason whatsoever
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Awardee is employed or the terms of Awardee’s employment
agreement, if any);

 

(k)                                 Applicable Laws (including any rules or
regulations governing securities, foreign exchange, tax, labor or other matters)
of the country in which Awardee is residing or working at the time of grant or
vesting of the Stock Award or the sale of Shares may subject Awardee to
additional procedural or regulatory requirements that Awardee solely is
responsible for and must independently fulfill in relation to ownership or sale
of such Shares; and

 

(l)                                     the ownership of Shares or assets and/or
the holding of a bank or brokerage account may subject Awardee to reporting
requirements imposed by tax, banking, and/or other authorities in Awardee’s
country, that Awardee solely is responsible for complying with such
requirements, and that any cross-border cash remittance made to transfer of
proceeds received upon the sale of Shares must be made through a locally
authorized financial institution

 

--------------------------------------------------------------------------------


 

or registered foreign exchange agency and may require Awardee to provide to such
entity certain information regarding the transaction.

 

Section 10.                                   No Advice Regarding Grant.    The
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding Awardee’s participation in the Plan, or
Awardee’s acquisition or sale of the underlying Shares.  Awardee is hereby
advised to consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

 

Section 11.                                   Data Privacy.  Awardee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of Awardee’s personal data as described in this Award
Agreement and any other Stock Award grant materials (“Data”) by and among, as
applicable, the Employer, the Company and its Subsidiaries and Affiliates for
the exclusive purpose of implementing, administering and managing Awardee’s
participation in the Plan.

 

Awardee understands that the Company and the Employer may hold certain personal
information about Awardee, including, but not limited to, Awardee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Company, details of all Stock Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in Awardee’s favor, for the exclusive purpose of implementing,
administering and managing the Plan.

 

Awardee understands that Data will be transferred to Fidelity Stock Plan
Services, LLC or such other company that may provide administrative services in
connection with the Plan in the future (the “External Administrator”), or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan.  Awardee understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than Awardee’s country.  Awardee understands that if he or she
resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative.  Awardee authorizes the Company, the
External Administrator and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan.  Awardee understands that
Data will be held only as long as is necessary to implement, administer and
manage Awardee’s participation in the Plan.  Awardee understands if he or she
resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative.  Further, Awardee understands that he or she is providing the
consents herein on a purely voluntary basis.  If Awardee does not consent, or if
Awardee later seeks to revoke his or her consent, his or her Service and career
with the Employer will not be adversely affected; the only consequence of
refusing or

 

--------------------------------------------------------------------------------


 

withdrawing Awardee’s consent is that the Company would not be able to grant
Awardee the Stock Award or other equity awards or administer or maintain such
awards.  Therefore, Awardee understands that refusing or withdrawing his or her
consent may affect Awardee’s ability to participate in the Plan.  For more
information on the consequences of Awardee’s refusal to consent or withdrawal of
consent, Awardee understands that he or she may contact his or her local human
resources representative.

 

Section 12.                                   No Rights Until Issuance.  Awardee
shall have no rights hereunder as a shareholder with respect to any Shares
subject to this Stock Award until the date that Shares are issued to Awardee. 
The Administrator in its sole discretion may substitute a cash payment in lieu
of Shares, such cash payment to be equal to the Fair Market Value of the Shares
on the date that such Shares would have otherwise been issued under the terms of
the Award Agreement.

 

Section 13.                                   Administrative Procedures. 
Awardee agrees to follow the administrative procedures that may be established
by the Company and/or the External Administrator for participation in the Plan
which may include a requirement that the Shares issued upon settlement be held
by the External Administrator until Awardee disposes of such Shares.  Awardee
agrees to update the Company with respect to Awardee’s home address, contact
information and any information necessary for the Company or one of its
Affiliates to process any required tax withholding or reporting related to this
Stock Award.

 

Section 14.                                   Governing Law and Venue.  This
Award Agreement shall be governed by and construed according to the laws of the
State of Delaware without regard to its principles of conflicts of laws, as
provided in the Plan.  Any proceeding arising out of or relating to this Award
Agreement or the Plan may be brought only in the state or federal courts located
in the Northern District of California where this grant is made and/or to be
performed, and the parties to this Award Agreement consent to the exclusive
jurisdiction of such courts.

 

Section 15.                                   Amendment.  This Stock Award may
be amended as provided in the Plan.

 

Section 16.                                   Language.  If Awardee has received
this Award Agreement or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.

 

Section 17.                                   Electronic Delivery.  The Company
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means.  Awardee hereby
consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

Section 18.                                   Severability.  The provisions of
this Award Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable.

 

Section 19.                                   Appendix A.  Notwithstanding any
provisions in this Award Agreement, the Stock Award grant shall be subject to
any special terms and conditions set forth in Appendix A to this Award Agreement
for Awardee’s country.  Moreover, if Awardee relocates to one of the countries
included in Appendix A, the special terms and conditions for such country will
apply to

 

--------------------------------------------------------------------------------


 

Awardee, to the extent the Company determines that the application of such terms
and conditions is necessary or advisable for legal or administrative reasons. 
Appendix A constitutes part of this Award Agreement.

 

Section 20.                                   Imposition of Other Requirements. 
The Company reserves the right to impose other requirements on Awardee’s
participation in the Plan, on the Stock Award and on any Shares acquired under
the Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Awardee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

Section 21.                                   Insider Trading
Restrictions/Market Abuse Laws.  Awardee acknowledges that, depending on his or
her country of residence, Awardee may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
Shares or rights to Shares (e.g., Stock Awards) under the Plan during such times
as Awardee is considered to have “inside information” regarding the Company (as
defined by any applicable laws in Awardee’s country).  Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. 
Awardee is responsible for ensuring compliance with any applicable restrictions
and is encouraged to consult his or her personal legal advisor on this matter.

 

Section 22.                                   Waiver.  Awardee acknowledges that
a waiver by the Company of breach of any provision of this Award Agreement shall
not operate or be construed as a waiver of any other provision of this Award
Agreement, or of any subsequent breach by Awardee or any other Awardee.

 

Section 23.                                   Section 409A of the Code.

 

(a)                                 This Stock Award shall be administered,
interpreted, and construed in a manner that does not result in the imposition on
Awardee of any additional tax, penalty, or interest under Section 409A of the
Code.  The preceding provision, however, shall not be construed as a guarantee
of any particular tax effect and the Company shall not be liable to Awardee if
any payment made under this Stock Award is determined to result in an additional
tax, penalty, or interest under Section 409A of the Code, nor for reporting in
good faith any payment made under any Award as an amount includible in gross
income under Section 409A of the Code.

 

(b)                                 “Termination of employment,” “resignation,”
or words of similar import, as used in this Stock Award means for purposes of
payments under this Award that are payments of deferred compensation subject to
Section 409A of the Code, Awardee’s “separation from service” as defined in
Section 409A of the Code.

 

(c)                                  To the extent any payment or settlement
that is a payment of deferred compensation subject to Section 409A of the Code
is contingent upon a Change of Control, such payment or settlement shall only
occur if the Change of Control would also constitute a change in ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company, within the meaning of Section 409A of the
Code.  The vesting of any Award shall not be affected by the preceding sentence.

 

--------------------------------------------------------------------------------


 

(d)                                 Except as would not be paid earlier in
accordance with the terms hereof, if a payment obligation under this Stock Award
arises on account of Awardee’s separation from service while Awardee is a
“specified employee” (as defined in Section 409A of the Code), any payment of
“deferred compensation” (as defined under Treasury Regulation
Section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid
within six (6) months after such separation from service shall accrue without
interest and shall be paid within 15 days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within 15
days after his or her death.

 

(e)                                  The deferred settlement of this Stock
Award, if any, is made in reliance on Section 1.409A-2(a)(5) and shall be
interpreted accordingly.  Any provision of this Agreement, the Plan or any later
amendment to this Agreement or the Plan that would contravene
Section 1.409A-2(a)(5) shall not be effective.

 

Section 24.                                   Recoupment.  This Stock Award is
subject to the terms of the Keysight Technologies Executive Compensation
Recoupment Policy in the form approved by the Administrator as of the Grant Date
(the “Policy”), if and to the extent that the Policy by its terms applies to the
Stock Award and Awardee; and the terms of the Policy as of the Grant Date are
incorporated by reference herein and made a part hereof.

 

Section 25.                                   Entire Agreement.  The Plan is
incorporated herein by reference.  The Plan, this Award Agreement (including
Appendix A attached hereto), and any deferral election applicable hereto
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Awardee with respect to the subject matter hereof,
and may not be modified adversely to Awardee’s interest except by means of a
writing signed by the Company and Awardee, unless such modification is deemed
necessary by the Administrator in order to comply with Applicable Laws.

 

Section 26.                                   Acceptance and Rejection.  This
Award Agreement is one of the documents governing this Stock Award, which
Awardee may accept or reject online through the External Administrator’s
website.  If Awardee has not rejected this Stock Award by the time of the first
vesting event, Awardee will be deemed to have accepted this Stock Award, and the
Shares vested pursuant to the Stock Award will be issued and taxed accordingly. 
Further, by accepting the grant of this Stock Award (whether affirmatively or by
failing to reject the Award, Awardee agrees that this Stock Award is granted
under and governed by the terms and conditions of the Plan and this Award
Agreement (including Appendix A), and Awardee acknowledges that he or she agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Company upon any questions relating to the Plan and Award Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
day and year written above.

 

 

 

Keysight Technologies, Inc.,

AWARDEE

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

KEYSIGHT TECHNOLOGIES, INC.

 

2014 Equity and Compensation Plan

Award Agreement

For Standard Awards Granted to Employees

 

COUNTRY-SPECIFIC TERMS AND CONDITIONS

 

All capitalized terms used in this Appendix A that are not defined herein have
the meanings defined in the Plan or the Award Agreement (the “Award
Agreement”).  This Appendix A constitutes part of the Award Agreement.

 

This Appendix A includes additional or different terms and conditions that
govern the Stock Award if Awardee works or resides in one of the countries
listed below.  In the event of any conflict or inconsistency between the terms
of this Appendix A and the Award Agreement, the terms of this Appendix A shall
govern.

 

Awardee understands that if Awardee is a citizen or resident of a country other
than the one in which he or she is currently working, transfers Service and/or
residency after the Grant Date or is considered a resident of another country
for local law purposes, the Company shall, in its discretion, determine to what
extent the terms and conditions contained herein shall apply to Awardee.

 

ARGENTINA

 

There are currently no country-specific provisions.

 

AUSTRALIA

 

Australian Offer Document.  Awardee understands and agrees that Awardee’s right
to participate in the Plan and Stock Awards granted under the Plan are subject
to an Australian Offer Document.  Awardee’s right to be granted and vest in the
Stock Awards and acquire Shares under the Plan is subject to the terms and
conditions as stated in the Australian Offer Document, the Plan and the Award
Agreement.

 

AUSTRIA

 

There are currently no country-specific provisions.

 

BELGIUM

 

There are currently no country-specific provisions.

 

--------------------------------------------------------------------------------


 

BRAZIL

 

Compliance with Law.  By accepting the Stock Award, Awardee acknowledges his or
her agreement to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the Stock Award, the receipt of any dividends,
and the sale of Shares acquired under the Plan.

 

Nature of Award Acknowledgment.  This provision supplements Section 9 of the
Award Agreement:

 

By accepting the Stock Award, Awardee acknowledges that he or she is making an
investment decision, the Shares will be issued to Awardee only if the vesting
conditions are met and the value of the underlying Shares is not fixed and may
increase or decrease in value over the vesting period without compensation to
Awardee.

 

CANADA

 

Settlement in Shares.  Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the Stock Award will be settled in
Shares only.  The Stock Award does not provide any right for Awardee to receive
a cash payment.

 

Termination of Service.  Awardee understands and agrees that, in the event of
termination of Awardee’s Service, Awardee’s right to participate in the Plan and
the treatment of Awardee’s Stock Award, if any, will be governed in accordance
with Section 4 of the Award Agreement, and not under employment laws in the
jurisdiction where Awardee is providing Service, including, but not limited to
statutory law, regulatory law and/or common law.

 

The following provisions will apply if Awardee is a resident of Quebec:

 

Language Consent.  The parties acknowledge that it is their express wish that
the Award Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English.

 

Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de la présente convention (« Award Agreement »), ainsi
que de tous documents exécutés, avis donnés et procédures judiciaires intentées
en vertu de ou liés directement ou indirectement à la présente convention («
Award Agreement »).

 

Data Privacy.  This provision supplements Section 11 of the Award Agreement:

 

Awardee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
Awardee further authorizes the Company, any Subsidiary or Affiliate and the
External Administrator to disclose and discuss the Plan with their advisors. 
Awardee further authorizes the Company, any Subsidiary or Affiliate and the
External Administrator to record such information and to keep such information
in his or her employee file.

 

--------------------------------------------------------------------------------


 

CHINA

 

These provisions apply only to Awardees who are People’s Republic of China
(“PRC”) nationals, unless otherwise determined by the Company or required by the
State Administration of Foreign Exchange (“SAFE”).

 

Vesting Period.  This provision supplements Section 2 of the Award Agreement:

 

Notwithstanding anything to the contrary in the Award Agreement, the Stock Award
shall not vest and no Shares shall be issued to Awardee unless and until all
necessary exchange control or other approvals with respect to the Stock Award
under the Plan have been obtained from SAFE.  In the event that approval from
SAFE (“SAFE Approval”) has not been obtained prior to any date(s) on which any
portion of the Stock Award is scheduled to vest in accordance with the vesting
schedule set forth in Section 2 of the Award Agreement, such portion of the
Stock Award will not vest until such SAFE Approval is obtained (the “Actual
Vesting Date”).  If Awardee’s Termination Date occurs prior to the Actual
Vesting Date, Awardee shall not be entitled to vest in any portion of the Stock
Award and the Stock Award shall be forfeited without any liability to the
Company or its Subsidiaries or Affiliates.

 

Exchange Control Restrictions.  Awardee understands and agrees that he or she
will be required to immediately repatriate to China the proceeds from the sale
of any Shares acquired under the Plan or from any cash dividends paid on such
Shares.  Awardee further understands that such repatriation of the proceeds will
need to be effected through a special exchange control account established by
the Company or an Affiliate or Subsidiary, and Awardee hereby consents and
agrees that the proceeds may be transferred to such account by the Company (or
its designated broker) on Awardee’s behalf prior to being delivered to Awardee. 
Awardee also agrees to sign any agreements, forms and/or consents that may be
reasonably requested by the Company (or the External Administrator) to
effectuate such transfers.

 

The proceeds may be paid to Awardee in U.S. Dollars or local currency at the
Company’s discretion.  If the proceeds are paid to Awardee in U.S. Dollars,
Awardee understands that he or she will be required to set up a U.S. Dollar bank
account in China so that the proceeds may be deposited into this account.  If
the proceeds are paid to Awardee in local currency, (1) Awardee acknowledges
that the Company is under no obligation to secure any particular currency
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions, and (2) Awardee agrees
to bear any currency fluctuation risk between the time the Shares are sold or
dividends are paid and the time the proceeds are converted to local currency and
distributed to Awardee.  Awardee agrees to comply with any other requirements
that may be imposed by the Company in the future in order to facilitate
compliance with exchange control requirements in China.

 

Termination of Service.  Notwithstanding anything to the contrary in the Plan or
the Award Agreement, due to PRC exchange control restrictions, Awardee agrees
that, to the extent that Awardee holds any Shares on the date that is ninety
(90) calendar days after Awardee’s Termination Date (or such other period as may
be required by SAFE), Awardee authorizes the Company’s designated broker to sell
such Shares on Awardee’s behalf at that time or as soon as is administratively
practical thereafter.  Awardee further agrees that the Company is authorized to
instruct its designated broker to assist with the mandatory sale of the Shares
(on Awardee’s

 

--------------------------------------------------------------------------------


 

behalf pursuant to this authorization), and Awardee expressly authorizes such
broker to complete the sale of such Shares.  Awardee acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
Shares at any particular price.  Upon the sale of the Shares, the Company agrees
to pay the cash proceeds from the sale, less any brokerage fees or commissions,
to Awardee in accordance with applicable exchange control laws and regulations
and provided any liability for Tax-Related Items has been satisfied.

 

DENMARK

 

Settlement in Shares.  Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the Stock Award will be settled in
Shares only.  The Stock Award does not provide any right for Awardee to receive
a cash payment.

 

Vesting Period.  This provision replaces Section 2 of the Award Agreement in its
entirety.

 

So long as Awardee remains an Awardee Eligible to Vest and has not given or been
given notice of termination of his Service, the Stock Award shall vest as to
100% of the shares on the third anniversary of the Grant Date stated in
Section 1 of the Award Agreement.

 

Termination of Employment or Service.  This provision supplements
Section 4(a) of the Award Agreement.

 

Unless otherwise provided in Section 4(b), (c), or (d) of the Award Agreement,
if an Awardee is terminated by the Company for any reason other than breach, any
unvested Stock Award will continue to vest under the vesting schedule set forth
in Section 2 of the Award Agreement (as replaced by the above provision in this
Appendix A). In the event that Awardee resigns his or her Service or is
terminated for breach by the Company, any unvested portion of the Stock Award
shall be forfeited immediately on the Termination Date.

 

Danish Stock Option Act.  By accepting this Stock Award, Awardee acknowledges
that he or she has received an Employer Statement translated into Danish, which
is being provided to comply with the Danish Stock Option Act.

 

FINLAND

 

There are currently no country-specific provisions.

 

FRANCE

 

French-Qualified Stock Award.  This Stock Award is intended to qualify for
specific tax and social security treatment in France under Section L. 225-197-1
to L. 225-197-6-1 of the French Commercial Code, as amended (a
“French-qualified” Stock Award).  Certain events may affect the status of the
Stock Award as French-qualified and the Stock Award may be disqualified in the
future.  The Company does not make any undertaking or representation to maintain
the qualified status of the Stock Award.  If the Stock Award no longer qualifies
as a French-qualified Stock Award, the specific tax and social security
treatment will not apply, and Awardee will be

 

--------------------------------------------------------------------------------


 

required to pay his or her portion of social security contributions resulting
from the Stock Award (as well as any income tax that is due).

 

Plan and Sub-Plan Terms.  The Stock Award is subject to the terms and conditions
of the Plan and the Rules of the Keysight Technologies, Inc. 2014 Equity and
Incentive Compensation Plan for Restricted Stock Units Granted to Employees in
France (the “French RSU Sub-plan”).  To the extent that any term is defined in
both the Plan and the French RSU Sub-plan, for purposes of this grant of a
French-qualified Stock Award, the definitions in the French RSU Sub-plan shall
prevail.

 

Vesting Period.  This provision replaces Section 2 of the Award Agreement in its
entirety.

 

So long as Awardee remains an Awardee Eligible to Vest and has not given or been
given notice of termination of his Service, the Stock Award shall vest as to
100% of the Shares on the second anniversary of the Grant Date referenced in
Section 1 of the Award Agreement.

 

Settlement in Shares.  Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the French-qualified Stock Award
will be settled in Shares only.  The Stock Award does not provide any right for
Awardee to receive a cash payment.

 

Termination of Service Due to Death. This provision replaces Section 4(b) of the
Award Agreement in its entirety:

 

Notwithstanding any provision in the Plan or Award Agreement to the contrary, in
the event of Awardee’s death while employed by the Company or a Subsidiary or
Affiliate or after Awardee’s retirement in accordance with the applicable local
retirement policy (as determined by the Company), on the date of death, the
Stock Award shall become fully transferable to Awardee’s heirs.  Awardee’s heirs
may request issuance of the underlying Shares within six (6) months of Awardee’s
death.  If Awardee’s heirs do not request the issuance of the underlying Shares
within six (6) months of Awardee’s death, the Stock Award will be forfeited.

 

Restrictions on Sale of Shares of Common Stock.  Awardee may not sell or
transfer the Shares issued pursuant to the Stock Award prior to the second
anniversary of the applicable vesting date or such other period as is required
to comply with the minimum mandatory holding period applicable to Shares
underlying French-qualified awards under Section L. 225-197-1 of the French
Commercial Code, the French Tax Code or the French Social Security Code, as
amended.  Notwithstanding the above, Awardee’s heirs, in case of Awardee’s
death, or Awardee in case of Awardee’s Disability (as defined under the French
RSU Sub-plan), are not subject to this restriction on the sale of Shares.

 

If Awardee qualifies as a managing director of the Company under French law
(“mandataires sociaux” i.e., Président du Conseil d’Administration, Directeur
Général, Directeur Général Délégué, Membre du Directoire, Gérant de Sociétés par
actions), Awardee is required to hold 20% of the Shares issued upon the vesting
of the Stock Award in a nominative account under procedures implemented by the
Company and is not permitted to sell or transfer the Shares until he or she
ceases to serve as a managing director, as long as this restriction is a
requirement under

 

--------------------------------------------------------------------------------


 

French law and unless law or regulations provide for a lower percentage (in
which case these requirements apply to the lower percentage of Shares required
to be held).

 

Any Shares acquired upon vesting of the Stock Award may not be sold during
certain Closed Periods as provided for and defined by Section L. 225-197-1 of
the French Commercial Code, as amended, and by the French RSU Sub-Plan, for so
long as and to the extent that the Closed Periods are applicable to Shares
underlying French-qualified Stock Awards granted by the Company.  Under current
law, such Closed Periods include: (a) ten (10) trading days preceding and three
(3) trading days following the disclosure to the public of the consolidated
financial statements or the annual statements of the Company; and (b) the period
as from the date that information has been disclosed to the Company’s corporate
management (such as the Board) which could, if disclosed to the public,
significantly impact the trading price of the Shares, until ten (10) trading
days after the date such information is publicly disclosed.

 

Consent to Receive Information in English.  By accepting the Stock Award,
Awardee confirms having read and understood the documents related to the Stock
Award (the Plan and the Award Agreement) which were provided in the English
language.  Awardee accepts the terms of these documents accordingly.

 

Consentement Relatif à l’Utilisation de l’Anglais.  En acceptant l’Attribution
(« Stock Award »), le Bénéficiaire confirme avoir lu et compris les documents
relatifs à l’Attribution (le Plan (« Keysight Technologies, Inc. 2014 Equity and
Incentive Compensation Plan ») et le Contrat d’Attribution) qui ont été remis en
anglais.  Le Bénéficiaire accepte les termes de ces documents en connaissance de
cause.

 

GERMANY

 

There are currently no country-specific provisions.

 

HONG KONG

 

Settlement in Shares.  Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, due to tax law considerations in
Hong Kong the Stock Award will be settled in Shares only.  The Stock Award does
not provide any right for Awardee to receive a cash payment.

 

Sale of Shares.  In the event the Stock Award vests within six (6) months of the
Grant Date set forth in the Agreement, Awardee agrees that Awardee will not
dispose of the Shares acquired prior to the six-month anniversary of the Grant
Date.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

Securities Law Acknowledgment.  Awardee understands that the offer of the Stock
Award and Shares under the Plan does not constitute a public offering of
securities, and is available only to Employees, Directors or Consultants of the
Company or its Subsidiaries or Affiliates.

 

--------------------------------------------------------------------------------


 

The Award Agreement and the Plan, and other incidental communication materials
related to the Stock Award, have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable companies and securities legislation in Hong Kong, and the
documents have not been reviewed by any regulatory authority in Hong Kong.  The
Stock Award, the Award Agreement and the Plan, and any incidental communication
materials, are intended solely for the personal use of Awardee and may not be
distributed to any other person.  Awardee is advised to exercise caution in
relation to this offer of the Stock Award under the Plan.  If Awardee is in any
doubt about any of the contents of the Award Agreement or the Plan, or any
incidental communication materials, Awardee should obtain independent
professional advice.

 

INDIA

 

Exchange Control Obligations.  Awardee understands that Awardee must repatriate
any funds received pursuant to the Plan (e.g., proceeds from the sale of Shares,
cash dividends) to India.  In the case of proceeds from the sale of Shares,
Awardee acknowledges that such repatriation must occur within ninety (90) days
of receipt and in the case of dividends, Awardee acknowledges that such
repatriation must occur within 180 days of receipt.  Awardee should obtain a
foreign inward remittance certificate (“FIRC”) from the bank where Awardee
deposits the foreign currency and maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.  Awardee is also responsible for complying with
any other exchange control laws in India that may apply to the Stock Award or
the Shares acquired under the Plan.

 

ISRAEL

 

Grant Subject to Terms and Conditions of Israel Sub-Plan.  The Stock Award is
offered to Awardee subject to, and in accordance with, the terms of the Plan and
its Sub-Plan for Participants in Israel (the “Israel Sub-Plan”).  As such, the
Stock Award is intended to qualify for specific tax treatment in Israel under
Section 102 (together with its subsections and any similar successor provisions,
“Section 102”) of the Israeli Income Tax Ordinance [New Version] 1961, as now in
effect or as hereafter amended.  Certain events may affect the status of the
Stock Award as qualified under Section 102 and the Stock Award may be
disqualified in the future.  The Company does not make any undertaking or
representation to maintain the qualified status of the Stock Award.

 

The Stock Award, the Shares and any rights issued pursuant to the Stock Award
and Shares (other than cash dividends) shall be controlled by Meitav Benefits
Trust Company, S.G.S Trusts or another trustee selected by the Company (the
“Trustee”) for Awardee’s benefit for at least such period of time as required by
Section 102 or by the Israeli Tax Authority (the “Lock-Up Period”).

 

By accepting the Stock Award, Awardee agrees to be bound by Section 102, the
terms of the Plan, the Israel Sub-Plan, the Agreement, the trust and services
agreement (the “Trust Agreement”) with the Trustee, and, upon request of the
Company or the Employer, agrees to

 

--------------------------------------------------------------------------------


 

provide written consent to the terms of any tax ruling or agreement obtained by
the Company or the Employer with regard to the Plan and the Israel Sub-Plan
(“Tax Ruling”).

 

Until further election by the Company, the Stock Award and any Shares received
upon vesting of the Stock Award are intended to qualify for the tax treatment
available in Israel pursuant to the provisions of the “capital gain trustee
track” under Section 102, including the provisions of the Income Tax Rules (Tax
Benefits in Shares Issuance to Employees), 2003 and any Tax Ruling.

 

The Stock Award is subject to the trust (“Trust”) established by the Trust
Agreement with the Trustee.  To receive the tax treatment provided for in
Sections 102(b)(2) and 102(b)(3) of the ITO or successor statute, the Stock
Award will be “deposited” (as defined by the ITO) with the Trustee on behalf of
Awardee during the Lock-Up Period, which, until further election by the Company,
shall be twenty-four (24) months from the Grant Date, or any other period
determined under the ITO as now in effect or as hereafter amended or by the
Israeli Income Tax Authority.  Subject to the expiry of the Lock-Up Period and
any further period included herein, Awardee agrees that Shares acquired upon
vesting of the Stock Award will be under the supervision of the Trustee until
the earlier of (a) the receipt by the Trustee of an acknowledgment from the
Israeli Income Tax Authority that Awardee has paid all applicable Tax-Related
Items due pursuant to the ITO and Section 102, or (b) the Trustee withholds any
applicable Tax-Related Items due pursuant to the ITO and Section 102. 
Notwithstanding the foregoing, in the event Awardee shall elect to release any
Shares acquired upon vesting of the Stock Award prior to the conclusion of the
Lock-Up Period, the tax consequences under Section 102 shall apply to and shall
be borne solely by Awardee.

 

The Company may in its sole discretion replace the Trustee from time to time and
instruct the transfer of all Stock Awards and Shares held or administered by
such Trustee at such time to its successor and the provisions of this Agreement
shall apply to the new Trustee.

 

ITALY

 

Data Privacy.  This provision replaces Section 11 of the Award Agreement:

 

Awardee understands that the Employer, the Company and any other Affiliate and
Subsidiary may hold certain personal information about Awardee, including,
Awardee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of the Stock Award or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in Awardee’s favor (“Personal Data”) and will process such data
for the exclusive purpose of implementing, managing and administering the Plan.

 

Awardee also understands that providing the Company with Personal Data is
mandatory for compliance with local law and necessary for the performance of the
Plan and that Awardee’s refusal to provide such Personal Data would make it
impossible for the Company to perform its contractual obligations and may affect
Awardee’s ability to participate in the Plan.  The Controllers of personal data
processing are Keysight Technologies, Inc., 1400 Fountaingrove Parkway Santa
Rosa, CA 95403, and Keysight Technologies Italy S.r.l., Via Grandi, 8,

 

--------------------------------------------------------------------------------


 

Cernusco sul Naviglio 20063 Milan Italy, which is also the Company’s
representative in Italy for privacy purposes pursuant to Legislative Decree no
196/2003.

 

Awardee understands that Personal Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Personal Data and by the Personal Data Processor (the
“Processor”), if any.  An updated list of Processors and other transferees of
Personal Data is available upon request from the Employer. Furthermore, Personal
Data may be transferred to the External Administrator, Employer and any banks,
other financial institutions or brokers involved in the management and
administration of the Plan.  Awardee understands that the Company and/or its
Affiliates and Subsidiaries will transfer Personal Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Awardee’s participation in the Plan, and that the Company and/or its Affiliates
and Subsidiaries may each further transfer Personal Data to third parties
assisting the Company in the implementation, administration and management of
the Plan, including any requisite transfer to the External Administrator or
another third party with whom Awardee may elect to deposit any Shares acquired
under the Plan.  Such recipients may receive, possess, use, retain and transfer
the Personal Data in electronic or other form, for the purposes of implementing,
administering and managing Awardee’s participation in the Plan.  Awardee
understands that these recipients may be located in or outside the European
Economic Area in such countries as in the United States that may not provide the
same level of protection as intended under Italian data privacy laws.  Should
the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Awardee’s Personal Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Plan.

 

Awardee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.

 

The processing activity, including communication, the transfer of Awardee’s
Personal Data abroad, including outside of the European Economic Area, as herein
specified and pursuant to applicable laws and regulations, does not require
Awardee’s consent thereto as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan.  Awardee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Awardee has the right to, including but not limited to,
access, delete, update, ask for rectification of Awardee’s Personal Data and
estop, for legitimate reason, the Personal Data processing.

 

Furthermore, Awardee is aware that Awardee’s Personal Data will not be used for
direct marketing purposes.  In addition, the Personal Data provided can be
reviewed and questions or complaints can be addressed by contacting Awardee’s
human resources department.

 

--------------------------------------------------------------------------------


 

Plan Document Acknowledgement.  By accepting the Stock Award, Awardee
acknowledges that (a) Awardee has received the Plan and the Award Agreement;
(b) Awardee has reviewed those documents in their entirety and fully understands
the contents thereof; and (c) Awardee accepts all provisions of the Plan and the
Award Agreement.  Awardee further acknowledges that Awardee has read and
specifically and expressly approves, without limitation, the following sections
of the Award Agreement: “Termination of Employment or Service”;
“Nontransferability of Stock Award”; “Restrictions on Issuance of Shares of
Common Stock”; “Responsibility for Taxes”; “Nature of Award”; “No Advice
Regarding Grant”; “Data Privacy” as replaced by the above provision; “No Rights
Until Issuance”; “Governing Law and Venue”; “Language”; “Electronic Delivery and
Acceptance”; “Imposition of Other Requirements”; “Appendix” “Waiver and
Amendments” and “Entire Agreement”.

 

JAPAN

 

There are currently no country-specific provisions.

 

KOREA

 

There are currently no country-specific provisions.

 

MALAYSIA

 

Data Privacy.  This provision replaces Section 11 of the Award Agreement in its
entirety.

 

Awardee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data as described
in this Award Agreement, including any country-specific Appendix attached
hereto, and any other Plan participation materials by and among, as applicable,
the Employer, the Company and its Subsidiaries and Affiliates or any third
parties authorized by the same for the exclusive purpose of implementing,
administering and managing Awardee’s participation in the Plan.

Awardee may have previously provided the Company and the Employer with, and the
Company and the Employer may hold certain personal information about Awardee,
including, but not limited to, Awardee’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any

 

Penerima Anugerah dengan ini secara eksplicit dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadinya seperti yang dinyatakan dalam Perjanjian
Penganugerahan ini, termasuklah apa-apa Lampiran khusus bagi negara yang
dilampirkan di sini, dan apa-apa bahan penyertaan Pelan oleh dan di antara,
sebagaimana yang berkenaan, Majikan, Syarikat dan Anak Syarikatnya dan Syarikat
Sekutu atau mana-mana pihak ketiga yang diberi kuasa oleh yang sama untuk tujuan
ekslusif untuk pelaksanaan, pentadbiran dan pengurusan penyertaan Penerima
Anugerah dalam Pelan tersebut. Sebelum ini, Penerima Anugerah mungkin telah
membekalkan Syarikat dan Majikan dengan, dan Syarikat dan Majikan mungkin
memegang, maklumat peribadi tertentu tentang Penerima Anugerah, termasuk, tetapi
tidak terhad kepada, namanya, alamat rumah dan nombor telefon, tarikh lahir,
nombor

 

--------------------------------------------------------------------------------


 

Shares or directorships held in the Company, details of all Stock Awards or any
other entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding in Awardee’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Awardee understands that Data will be transferred to the External Administrator
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan and that Data may be transferred to
certain other third parties assisting the Company with the implementation,
administration and management of the Plan, including any requisite transfer of
such Data as may be required to a broker or third party with whom Awardee may
elect to deposit any Shares acquired pursuant to Awardee’s participation in the
Plan. Awardee understands that these recipients may be located in the United
States or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than Awardee’s country.
Awardee understands that Awardee may request a list with the names and addresses
of any potential recipients of the Data by contacting Awardee’s local human
resources representative. Awardee authorizes the Company, the External
Administrator and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
Awardee’s participation in the Plan. Awardee understands that Data will be held
only as long as is necessary to implement, administer and manage

 

insurans sosial atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan,
apa-apa saham atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir
semua Anugerah Saham atau apa-apa hak lain untuk Saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun bagi faedah
Penerima Anugerah (“Data”), untuk tujuan yang eksklusif bagi melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Penerima Anugerah memahami bahawa Data
akan dipindahkan kepada Pentadbir Luar atau pembekal perkhidmatan pelan saham
lain yang mungkin dipilih oleh Syarikat pada masa depan, yang membantu Syarikat
dalam melaksanakan, mentadbir dan menguruskan Pelan tersebut, dan Data mungkin
boleh dipindahkan kepada pihak ketiga lain yang tertentu yang membantu Syarikat
dengan pelaksanaan, pentadbiran, dan pengurusan Pelan, termasuklah apa-apa
pemindahan yang diperlukan untuk Data yang diwajibkan kepada broker atau pihak
ketiga dengan sesiapa yang Penerima Anugerah pilih untuk mendepositkan Saham
yang diperolehi melalui penyertaan Penerima Anugerah dalam Pelan. Penerima
Anugerah mengakui bahawa penerima-penerima ini mungkin berada di Amerika
Syarikat atau di tempat lain, dan bahawa negara penerima (contohnya, Amerika
Syarikat) mungkin mempunyai undang-undang privasi data dan perlindungan yang
berbeza daripada negara Penerima Anugerah. Penerima Anugerah memahami bahawa
Penerima Anugerah boleh meminta senarai dengan nama dan alamat mana-mana
penerima Data dengan menghubungi wakil sumber manusia tempatannya. Penerima
Anugerah memberi kuasa kepada Syarikat, Pentadbir Luar dan mana-mana penerima
lain yang mungkin membantu Syarikat (masa sekarang atau pada masa depan) untuk
melaksanakan, mentadbir dan menguruskan Pelan tersebut untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir

 

--------------------------------------------------------------------------------


 

Awardee’s participation in the Plan. Awardee understands that Awardee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Awardee understands
that Awardee is providing the consents herein on a purely voluntary basis. If
Awardee does not consent, or if Awardee later seeks to revoke his or her
consent, Awardee’s employment status or Service and career with the Employer
will not be adversely affected; the only consequence of refusing or withdrawing
Awardee’s consent is that the Company would not be able to grant Awardee Stock
Awards or other equity awards or administer or maintain such awards. Therefore,
Awardee understands that refusing or withdrawing his or her consent may affect
Awardee’s ability to participate in the Plan. For more information on the
consequences of Awardee’s refusal to consent or withdrawal of consent, Awardee
understands that Awardee may contact his or her local human resources
representative.

 

dan menguruskan penyertaannya dalam Pelan tersebut. Penerima Anugerah faham
bahawa Data akan dipegang hanya untuk tempoh yang diperlukan untuk melaksanakan,
mentadbir dan menguruskan penyertaannya dalam Pelan tersebut. Penerima Anugerah
memahami bahawa Penerumna Anugerah boleh, pada bila-bila masa, melihat data,
meminta maklumat tambahan mengenai penyimpanan dan pemprosesan Data, meminta
bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara
bertulis wakil sumber manusia tempatannya. Selanjutnya, Penerima Anugerah
memahami bahawa dia memberikan persetujuan di sini secara sukarela. Jika
Penerima Anugerah tidak bersetuju, atau jika Penerima Anugerah kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan dan kerjayanya
dengan Majikan tidak akan terjejas; satunya akibat buruk jika dia tidak
bersetuju atau menarik balik persetujuannya adalah bahawa Syarikat tidak akan
dapat memberikan Anugerah-anugerah Saham atau anugerah ekuiti lain kepada
Penerima Anugerah atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu,
Penerima Anugerah memahami bahawa keengganan atau penarikan balik persetujuannya
boleh menjejaskan keupayaannya untuk mengambil bahagian dalam Pelan tersebut.
Untuk maklumat lanjut mengenai akibat keengganan Penerima Anugerah untuk
memberikan keizinan atau penarikan balik keizinan, Penerima Anugerah memahami
bahawa Penerima Anugerah boleh menghubungi wakil sumber manusia tempatannya.

 

MEXICO

 

Acknowledgement of the Award.  By accepting the Stock Award, Awardee
acknowledges that he or she has received a copy of the Plan and the Award
Agreement, which Awardee has reviewed.  Awardee acknowledges further that he or
she accepts all the provisions of the Plan

 

--------------------------------------------------------------------------------


 

and the Award Agreement.  Awardee also acknowledges that he or she has read and
specifically and expressly approves the terms and conditions set forth in
Section 9: “Nature of Award” in the Award Agreement, which clearly provides as
follows:

 

(1)                                 Awardee’s participation in the Plan does not
constitute an acquired right;

 

(2)                                The Plan and Awardee’s participation in it
are offered by the Company on a wholly discretionary basis;

 

(3)                                 Awardee’s participation in the Plan is
voluntary; and

 

(4)                                 The Company and its Subsidiaries and
Affiliates are not responsible for any decrease in the value of any Shares
acquired at vesting of the Stock Award.

 

Labor Law Policy and Acknowledgment.  In accepting the Stock Award, Awardee
expressly recognizes that Keysight Technologies, Inc., with registered offices
at 1400 Fountaingrove Parkway Santa Rosa, CA 95403, is solely responsible for
the administration of the Plan and that Awardee’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Awardee and the Company since Awardee is participating in the Plan on a wholly
commercial basis and his or her sole employer is Keysight Technologies México,
S. de R.L. de C.V. (“Keysight Mexico”), located at Camino al ITESO 8900,
Edificio 1B, Colonia Pinar de la Calma, Zapopan, Jalisco 45080, México.  Based
on the foregoing, Awardee expressly recognizes that the Plan and the benefits
that he or she may derive from participating in the Plan do not establish any
rights between Awardee and the employer, Keysight Mexico, and do not form part
of the employment conditions and/or benefits provided by Keysight Mexico, and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Awardee’s employment.

 

Awardee further understands that his or her participation in the Plan is as a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Awardee’s
participation at any time without any liability to Awardee.

 

Finally, Awardee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Awardee therefore grants a full and broad release to
the Company, its Subsidiaries and Affiliates, and its branches, representation
offices, shareholders, directors, officers, employees, agents, or legal
representatives with respect to any claim that may arise.

 

Reconocimiento del Premio.  Al aceptar el premio, el Participante reconoce que
ha recibido una copia del Plan y el Acuerdo, mismo que ha revisado.  El
Participante reconoce, además, que acepta todas las disposiciones del Plan y del
Acuerdo,.  El Participante también reconoce que ha leído y que concretamente
aprueba de forma expresa los términos y condiciones establecidos en la Sección
9: “Reconocimiento de la Naturaleza del Premio” del Acuerdo, que claramente
dispone lo siguiente:

 

--------------------------------------------------------------------------------


 

(1)                                 La participación del Participante en el Plan
no constituye un derecho adquirido;

 

(2)                                 El Plan y la participación del Participante
en el Plan se ofrecen por la Compañía a discreción total de la Compañía;

 

(3)                                 Que la participación del Participante en el
Plan es voluntaria; y

 

(4)                                 La Compañía y sus Subsidiarias y Afiliadas
no son responsables de ninguna disminución en el valor de las Acciones
adquiridas al momento de tener derecho conforme a las Acciones Bursátiles
concedidas.

 

Política Laboral y Reconocimiento.  Aceptando este Acuerdo, el Participante
expresamente reconoce que Keysight Technologies, Inc., con sus oficinas
registradas en 1400 Fountaingrove Parkway, Santa Rosa, CA 95403, es la única
responsable por la administración del Plan y que la participación del
Participante en el Plan y en su caso la adquisición de Acciones no constituyen
una relación de trabajo entre el Participante y la Compañía, ya que el
Participante participa en el Plan en un marco totalmente comercial y su único
patrón es Keysight Technologies México, S. de R.L. de C.V. (“Keysight Mexico”),
con domicilio en Camino al ITESO 8900, Edificio 1B, Colonia Pinar de la Calma,
Zapopan, Jalisco 45080, México.  Derivado de lo anterior, el Participante
expresamente reconoce que el Plan y los beneficios que pudieran derivar de la
participación en el Plan no establecen derecho alguno entre el Participante y el
patrón, Keysight Mexico y no forma parte de las condiciones de trabajo y/o las
prestaciones otorgadas por Keysight Mexico y que cualquier modificación al Plan
o su terminación no constituye un cambio o detrimento de los términos y
condiciones de la relación de trabajo del Participante.

 

Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
hacia el Participante.

 

Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación con las disposiciones del Plan o de los beneficios
derivados del Plan y por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a la Compañía, Subsidiarias y sus afiliadas,
sucursales, oficinas de representación, accionistas, directores, autoridades,
empleados, agentes, o representantes legales en relación con respecto de
cualquier demanda que pudiera surgir.

 

NETHERLANDS

 

There are currently no country-specific provisions.

 

PUERTO RICO

 

There are currently no country-specific provisions.

 

--------------------------------------------------------------------------------


 

RUSSIA

 

Securities Law Acknowledgment.  Awardee understands that the Plan, the Award
Agreement and all other materials Awardee may receive regarding participation in
the Plan do not constitute advertising or an offering of securities in Russia. 
The Shares to be issued at vesting of the Stock Award have not and will not be
registered in Russia.  Therefore, the Shares and any other securities described
in any Plan-related documents may not be used for public offering or public
circulation in Russia.  In no event will Shares issued to Awardee pursuant to
the Stock Award be delivered to Awardee in Russia; Shares issued to Awardee
pursuant to the Stock Award shall be delivered to Awardee through the External
Administrator and its affiliated companies (or another Company-designated
broker) in the United States and kept on Awardee’s behalf in the United States. 
Awardee is not permitted to sell Shares directly to other Russian legal entities
or residents.

 

Exchange Control Obligations.  Awardee must repatriate the proceeds from the
sale of Shares and any dividends received in relation to the Shares to Russia
within a reasonably short period after receipt.  The sale proceeds and any
dividends received must be initially credited to Awardee through a foreign
currency account opened in Awardee’s name at an authorized bank in Russia. 
After the sale proceeds or dividends are initially received in Russia, they may
be further remitted to foreign banks in accordance with Russian exchange control
laws.  Awardee acknowledges that Awardee should contact his or her personal
legal advisor regarding exchange control requirements as significant penalties
may apply in the case of non-compliance with such requirements.

 

Data Privacy.  Awardee hereby acknowledges that Awardee has read and understood
the terms regarding collection, processing and transfer of Awardee’s Data
contained in Section 11 of the Award Agreement and Awardee acknowledges that, by
accepting the Stock Award, Awardee is agreeing to such terms.  In this regard,
upon request of the Company, Awardee agrees to provide any executed data privacy
consent form to the Employer or the Company (or any other agreements or consents
that may be required by the Company) that the Company may deem necessary to
obtain under the data privacy laws in Awardee’s country, either now or in the
future.  Awardee understands that Awardee may not be permitted to participate in
the Plan if Awardee fails to execute any such consent or agreement.

 

SINGAPORE

 

Securities Law Acknowledgment.  Awardee understands that the Stock Award is
granted pursuant to the “Qualifying Person” exemption under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made
with a view to the Shares being subsequently offered for sale to any other
party.  The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore.  Awardee acknowledges that the Stock Award is
subject to section 257 of the SFA and Awardee will not be able to make (a) any
subsequent sale of the Shares in Singapore or (b) any offer of such subsequent
sale of the Shares in Singapore, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division 1 Subdivision (4) (other than section
280) of the SFA.

 

--------------------------------------------------------------------------------


 

Director Notification Requirement.  If Awardee is a director, associate director
or shadow director(1) of a Singaporean Affiliate or Subsidiary, Awardee
acknowledges that he or she is subject to certain notification requirements
under the Singapore Companies Act.  In particular, Awardee must notify the
Singaporean Affiliate or Subsidiary in writing of an interest (e.g., Stock
Award, Shares, etc.) in the Company or any related companies within two
(2) business days of (a) its acquisition or disposal, (b) any change in a
previously disclosed interest (e.g., when the Shares are sold), or (c) becoming
a director (if such an interest exists at the time).

 

SPAIN

 

Nature of Award.  This provision supplements Section 9 of the Award Agreement:

 

In accepting the Award, Awardee consents to participate in the Plan and
acknowledges that he or she has received a copy of the Plan.  Awardee
understands that the Company has unilaterally, gratuitously and discretionally
decided to grant Stock Awards under the Plan to individuals who may be employees
of the Company or a Subsidiary or Affiliate.  The decision is a limited decision
that is entered into upon the express assumption and condition that any grant
will not economically or otherwise bind the Company or any of its Subsidiaries
or Affiliates, other than as expressly set forth in the Award Agreement. 
Consequently, Awardee understands that the Stock Award is granted on the
assumption and condition that the Stock Award and the Shares issued upon
settlement of the Stock Award shall not become a part of any employment contract
(either with the Company or any Subsidiary or Affiliate) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.

 

Additionally, Awardee understands that the vesting of the Stock Award is
expressly conditioned on Awardee’s continued and active rendering of Service to
the Company or a Subsidiary or Affiliate such that if Awardee’s Service is
terminated for any reason (including for the reasons listed below but with the
exception of the circumstances specified in Section 4(b)-(d) of the Award
Agreement), the Award will cease vesting immediately effective as of the
Termination Date.  This will be the case, for example, even if (a) Awardee is
considered to be unfairly dismissed without good cause; (b) Awardee is dismissed
for disciplinary or objective reasons or due to a collective dismissal;
(c) Awardee’s Service is terminated due to a change of work location, duties or
any other employment or contractual condition; (d) Awardee’s Service is
terminated due to unilateral breach of contract of the Company or any of
its Subsidiaries or Affiliates; or (e) Awardee’s Service is terminated for any
other reason (with the exception of the circumstances specified in
Section 4(b)-(d) of the Award Agreement).  Consequently, upon termination of
Service for any of the above reasons, Awardee will automatically lose any rights
to the Stock Award to the extent that it has not yet become vested as of the
Termination Date, as

 

--------------------------------------------------------------------------------

(1)         A shadow director is an individual who is not on the board of
directors of a company but who has sufficient control so that the board of
directors acts in accordance with the “directions or instructions” of the
individual.

 

--------------------------------------------------------------------------------


 

described in the Award Agreement.  Awardee acknowledges that he or she has read
and specifically accepts the conditions referred to above and in Section 4 of
the Award Agreement.

 

Finally, Awardee understands that this Stock Award would not be made to Awardee
but for the assumptions and conditions referred to herein; thus, Awardee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of this Stock Award shall be null and void.

 

SWEDEN

 

There are currently no country-specific provisions.

 

SWITZERLAND

 

There are currently no country-specific provisions.

 

TAIWAN

 

There are currently no country-specific provisions.

 

UNITED KINGDOM

 

Settlement in Shares.  Notwithstanding any discretion in the Plan or the Award
Agreement to settle the Stock Award in cash, the Stock Award will be settled in
Shares only.  The Stock Award does not provide any right for Awardee to receive
a cash payment.

 

Responsibility for Taxes.  These provisions supplement Section 7 of the Award
Agreement:

 

If payment or withholding of the income tax due in connection with the Stock
Award is not made within ninety (90) days of the end of the tax year in which
the taxable event occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected income tax shall constitute a loan owed by Awardee to
the Employer, effective on the Due Date.  Awardee agrees that the loan will bear
interest at the official rate of Her Majesty’s Revenue and Customs (“HMRC”) and
will be immediately due and repayable by Awardee, and the Company and/or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 7 of the Award Agreement.

 

Notwithstanding the foregoing, if Awardee is an executive officer or director of
the Company (within the meaning of Section 13(k) of the Exchange Act), Awardee
shall not be eligible for a loan to cover the income tax due as described
above.  Instead, the amount of any uncollected income tax may constitute a
benefit to Awardee on which additional income tax and National Insurance
contributions may be payable.  Awardee acknowledges that Awardee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer (as applicable) for the value of any employee National
Insurance contributions due on this additional

 

--------------------------------------------------------------------------------


 

benefit.  Awardee further acknowledges that the Company or the Employer may
recover such amounts from Awardee by any of the means referred to in Section 7
of the Award Agreement.

 

Joint Election.  As a condition of participation in the Plan, Awardee agrees to
accept any liability for secondary Class 1 National Insurance contributions
which may be payable by the Company and/or the Employer in connection with the
Stock Award and any event giving rise to Tax-Related Items (the “Employer’s
Liability”).  Without prejudice to the foregoing, Awardee agrees to execute a
joint election with the Company or the Employer, the form of such joint election
being formally approved by HMRC (the “Joint Election”) and any other consent or
election required to accomplish the transfer of the Employer’s Liability to
Awardee.  Awardee understands that the Joint Election applies to any Stock Award
granted to him or her under the Plan after the execution of the Joint Election. 
Awardee further agrees to execute such other joint elections as may be required
between him or her and any successor to the Company and/or the Employer. 
Awardee further agrees that the Company and/or the Employer may collect the
Employer’s Liability from him or her by any of the means set forth in Section 7
of the Award Agreement.

 

If Awardee does not enter into a Joint Election prior to the first vesting date
of the Stock Award or any other event giving rise to Tax-Related Items, he or
she will not be entitled to vest in the Stock Award or receive any benefit in
connection with the Stock Award unless and until he or she enters into a Joint
Election, and no Shares or other benefit pursuant to the Stock Award will be
issued to Awardee under the Plan, without any liability to the Company and/or
the Employer; provided, however, that this provision shall not apply if Awardee
is a U.S. taxpayer and the application of this provision would cause the Stock
Award to fail to qualify under an exemption from, or comply with, Section 409A
of the Code, as determined by the Company.

 

UNITED STATES

 

There are currently no country-specific provisions.

 

VIETNAM

 

Settlement in Cash.  Unless otherwise determined by the Administrator, the Stock
Award, once vested, will be settled by means of a cash payment equal to the Fair
Market Value of the Shares on the date that such Shares would have otherwise
been issued under the terms of the Award Agreement.

 

--------------------------------------------------------------------------------